t c summary opinion united_states tax_court james r and janet m landrum petitioners v commissioner of internal revenue respondent docket no 919-o00s filed date qo christopher meyers for petitioners ann l wolfe darnold for respondent special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 for of dollar_figure the issues for decision are whether petitioners’ amway distributorship was an activity engaged in for profit within the meaning of sec_183 whether petitioners are entitled to claimed schedule c deductions for expenditures relating to their amway activity whether petitioners are entitled to deduct as charitable_contributions amounts in excess of the amounts allowed by respondent and whether petitioners are liable for an accuracy-related_penalty under sec_6662 a for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioners resided in lawton oklahoma petitioner james r landrum mr landrum worked full- time for goodyear tire and rubber co goodyear as a quality technician in and as an alignment specialist in petitioner janet m landrum mrs landrum worked full-time as an x-ray technician for southwestern medical center during both years in issue petitioners’ four children were respectively and years of age at the time of trial date for convenience and clarity additional findings_of_fact and the applicable law are discussed together with respect to each issue background concerning amway prior to the years in issue petitioners had three separate experiences with amway beginning in mr landrum was a corporal in the marine corps and was stationed in hawaii in his amway activity consisted of purchasing cases of wax from an amway distributor at wholesale selling a case or two a month to his friends and keeping the difference between the wholesale and retail prices he ceased his activities with amway in when he was transferred from hawaii and then released from active_duty with the marine corps after their marriage in petitioners participated in an amway distributorship their experience with amway was unprofitable and they terminated it after years petitioners became involved with amway a third time in while mr landrum was employed at goodyear although petitioners had about persons reporting to them directly or indirectly in the pyramid structure of amway there were insufficient sales for profit petitioners’ third amway venture lasted approximately years and again petitioners - terminated the activity for lack of profit in late petitioners were introduced to amway a fourth time by friends of mrs landrum this fourth amway experience is the subject of the present controversy petitioners understood the amway structure and compensation technique throughout the years in issue mr landrum summarized it in terms of a illustration he explained that the amway participant should purchase his own household products from amway if he buys dollar_figure of merchandise monthly he receives a bonus he then recruits six other persons to use dollar_figure of amway merchandise monthly and consequently the initial amway participant receives appropriate bonus amounts with respect to those six persons he is upline from them and they are downline from him if each of the six downline recruits then enlists four subrecruits each of whom uses dollar_figure of products monthly the initial amway participant receives bonus as to usage from this larger group for a total of finally in this illustration if each of the subrecruits persuades two additional people to participate in amway and purchase dollar_figure of product monthly the group relevant to the computation of the initial amway participant’s monthly bonus will be expanded to an even larger number for a total of in the illustration if each participant continues to purchase - - dollar_figure of merchandise monthly the initiator of the group will receive commission based on monthly sales of dollar_figure subject_to commission-sharing adjustments mr landrum estimated that the person who established a successful grouping would receive dollar_figure to dollar_figure in monthly commissions and then might proceed to gain even greater benefits as a direct distributor who might then triple his organization and receive an emerald bonus and then expand to have six legs and a diamond organization according to mr landrum amway distributors with an emerald organization make dollar_figure to dollar_figure annually and those with a diamond organization make dollar_figure to dollar_figure yearly and it goes up from there as he put it ’ petitioners had no such experience during the years in issue and all the earlier years of their participation in amway distributorships there simply is no resemblance between the wonderfully optimistic projection that mr landrum recited and the reality of petitioners’ experience during their many years of association with amway see nissley v commissioner tcmemo_2000_178 for this court’s recent summary of amway operations with somewhat more detail and less fantasy at least as to himself than mr landrum provided petitioners’ amway distributorship was not an activity engaged in for profit during and petitioners filed schedules c profit and loss from business with their and federal_income_tax returns and reported the following income gross_receipts dollar_figure dollar_figure less cost_of_goods_sold -0- -0- gross_income dollar_figure expenses car and truck dollar_figure dollar_figure commission and fee sec_28 -q- legal and professional services travel meals and entertainment other expenses’ big_number dollar_figure total expenses big_number dollar_figure total net losses big_number big_number ‘the other expenses claimed for were monthly seminars seminars at dollar_figure each dollar_figure quarterly conferences conferences at dollar_figure each plus food and lodging tapes catalogs business support cell phone basic the other expenses claimed for were monthly training seminars tickets dollar_figure quarterly conferences training tapes and business support dollar_figure in the notices of deficiency for and respondent determined that petitioners’ amway activity did not satisfy requirements for carrying on a business and that the expenses - incurred in connection with the amway activity were therefore deductible only to the extent of income earned from the activity sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 an activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the profit standards applicable to sec_212 are the same as those used in sec_162 893_f2d_656 4th cir affg 91_tc_686 in the case of an activity_not_engaged_in_for_profit sec_183 b allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 b --- - for a taxpayer to deduct expenses of an activity under sec_162 he must show that he engaged in the activity with an actual and honest objective of making a profit 90_tc_74 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide 91_tc_371 85_tc_557 profit in this context means economic profit independent of tax savings 86_tc_1326 whether a taxpayer has an actual and honest profit objective is a guestion of fact to be resolved from all the relevant facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides the following nonexclusive list of factors to consider in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the --- - taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative instead all facts and circumstances must be taken into account and more weight may be given to some factors than to others 70_tc_715 affd 615_f2d_578 2d cir some of the factors summarized above are inapplicable to this situation and others provide little guidance to the resolution of the question here therefore we focus on the factors that lead to our decision the most significant factors by far in this case are petitioners’ long history of failure in amway activities and their almost total lack of gross revenue from those activities during the period in issue three times before the years in issue mr landrum had attempted amway activity and mrs landrum -- - had participated in the last two of those efforts each time the activity was terminated after years mr landrum says he stopped the activity the first time because he was in the military and left the area of his amway activity he mentions that the birth of petitioners’ first child had something to do with terminating amway the second time nevertheless petitioners’ own testimony establishes that they never made any significant amount from three previous amway efforts they tried different approaches in the first effort mr landrum sold some product but did not enlist downline distributors the second effort in was according to mr landrum just kind of a break-even deal during the third effort in petitioners built up their downline distributorship to include more than people but as mr landrum explained they weren’t doing a lot of product and consequently once again there was no profit the obvious question is why after three strikes petitioners did not call themselves out of amway permanently they have provided no satisfactory answer instead they explain that in they were introduced to amway again mrs landrum testified that they were personal friends with people that were doing amway successfully so they thought they also could succeed these personal friends were upline seven or eight steps from petitioners at the so-called emerald level and sometimes would work with them mr landrum explained that his friend and upline adviser told him he would have to spend dollar_figure per month on inspirational and instructive tapes and materials for approximately months and then he could expect to gross dollar_figure to dollar_figure or more monthly from amway from this advice what they read in amway literature and what they heard at amway seminars petitioners say that when they started a fourth time in they expected to start making a profit in days despite mounting losses petitioners continued their amway activity for more than years beyond the 90-day trial period long after it was clear that the activity was not viable the regulations provide that where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity 1s not being engaged in for profit sec_1 b income_tax regs the exact date when petitioners commenced their fourth effort at amway is unclear but petitioners’ own testimony establishes that it was in since petitioners might have explained the starting date and failed to do so we conclude that the entire 90-day starting period that petitioners mention took place prior to the years in issue by the beginning of petitioners had ample experience with amway and even had tried it for the appropriate initiating time with their new group and the aid of their personal friends their decision to continue their amway activity during and after their extensive and wholly unsuccessful experiences with amway simply cannot be accepted as a bona_fide business decision petitioners did not conduct their amway activity ina businesslike manner during the years in issue they had no separate bank account for amway they had no records concerning their meager receipts mr landrum suggested that the few dollars of receipts must have been from the little checks that amway occasionally sent but he had no records about such matters petitioners kept receipts of expenditures and calendars but these materials were not organized or analyzed in any manner to improve results petitioners did not retain canceled checks or banking records to prove their expenditures petitioners had no business plan other than the concept and a one-page inspirational listing of such items as listen to at least one audiotape promoted by our upline and read minutes per day from a book promoted by our upline they did not consult with business experts but relied only on advice from one of their upline distributors and other interested amway persons under the amway system the upline distributor’s income depends on the downline person’s sales so the upline person’s interest is to keep as many people as possible in his organization without regard to profitability nissley v commissioner tcmemo_2000_178 the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity also are relevant in determining the taxpayer’s intent sec_1 b income_tax regs petitioners’ gross_receipts of dollar_figure and dollar_figure in and respectively were trivial in relation to their total claimed expenses of dollar_figure and dollar_figure respectively the magnitude of these discrepancies is an indication that petitioners did not have the requisite profit objective see eg burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir we do not question that petitioners spent some time and money in their amway activity but petitioners’ evidence as to the extent of these efforts and expenditures is questionable and exaggerated the claims to mileage exceed the distances to some of their claimed destinations petitioners presented numerous receipts for expenditures_for amway tools but there are no checks to substantiate the payments the upline sponsors supposedly petitioners’ personal friends and others in the amway chain did not testify to confirm petitioners’ efforts and expenditures substantial income from sources other than the activity may indicate that the activity is not engaged in for profit particularly if the losses from the activity generate substantial tax benefits sec_1_183-2 income_tax regs petitioners were not wealthy people they explain their needs for funds for retirement and other purposes however in the years in issue mr and mrs landrum maintained full-time jobs apart from their amway activity they reported combined wages for and of dollar_figure and dollar_figure respectively this income was more than sufficient to allow their amway losses to generate substantial tax benefits mr landrum said he enjoyed meeting good people in his amway sales efforts although he did not enjoy the rejection of his proposals petitioners qualified to attend amway promotional weekend meetings by accumulating the required points within a limited time they qualified by buying a vacuum cleaner and making other amway purchases themselves not by selling to others or enlisting downline distributors nevertheless petitioners attended numerous inspirational weekend programs both together and separately mr landrum explained the excitement and -- - enthusiasm of these weekends but was not willing explicitly to classify them as pleasure sometimes petitioners went separately partly because of his work schedule and partly because they were separated during some portion of the years in issue petitioners’ expenditure of substantial funds and attendance at numerous amway conventions and seminars near and far even though their financial return from amway was nil and had been minimal during many years of amway experience suggests an element of pleasure or recreation in the participation see nissley v commissioner supra where we commented about this aspect of the amway organization as follows the record suggests that petitioners enjoy the same congenial sense of family and the same gratifying motivational feeling from participating in their amway activity as do many other individuals who remain committed to amway based upon the objective facts and the totality of the circumstances petitioners’ contention that their amway activity was engaged in for profit is unsupportable they had extensive experience with amway by the years in issue they knew or surely should have known that they were not going to make money at amway they benefited to some extent by deducting automobile and legal and other necessary expenditures that otherwise would be nondeductible and they participated in the excitement of the -- - amway conventions and inspirational weekends but certainly on this record we must conclude that they did not have an actual and honest profit objective in their amway activities in and because we hold that petitioners’ amway activity was not an activity engaged in for profit within the meaning of sec_183 we do not explicitly address the alternative issue as to whether petitioners are entitled to claimed schedule c deductions for expenditures relating to their amway activity we note however that as pointed out above we consider petitioners’ claims to such deductions exaggerated and erroneous and we consider their testimony as well as the documents they presented in substantiation to be inaccurate and distorted in their favor the examination in this case commenced after date accordingly sec_7491 a new provision created by internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 concerning the allocation of the burden_of_proof is effective higbee v commissioner t c _ in the present case we do not rest our decision on the burden_of_proof as demonstrated above the totality of evidence here including the stipulation of facts petitioners’ own testimony and petitioners’ own records amplified by their explanatory testimony establish overwhelmingly that petitioners did not conduct their amway activity with a bona_fide profit objective during and plainly if respondent had the burden_of_proof he satisfied it so sec_7491 is of no help to petitioners kelly v commissioner tcmemo_2001_161 also since petitioners failed to introduce credible_evidence of their profit objective and failed to cooperate with respondent’s reasonable requests for witnesses information documents meetings and interviews through failure of their accountants or otherwise sec_7491 would not place the burden_of_proof as to this issue on respondent higbee v commissioner supra charitable_contributions petitioners filed schedules a itemized_deductions with their joint federal_income_tax returns in and and reported the following gifts to charity gifts by cash or check dollar_figure dollar_figure gifts other than by cash or check big_number total gifts big_number respondent determined that petitioners did not adequately substantiate the fair_market_value of the clothing and other items that they contributed to various nonprofit_organizations accordingly respondent allowed deductions for charitable_contributions for and in the amounts of dollar_figure and dollar_figure respectively the amounts allowed represent percent of the -- - amounts claimed as contributions on petitioners’ and federal_income_tax returns deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 sec_1_170a-13 income_tax regs in turn sets forth the types of substantiation necessary to support deductions for charitable_contributions for charitable_contributions of money taxpayers must maintain for each contribution one of the following a canceled check a receipt from the donee organization or other reliable written records sec_1_170a-13 income_tax regs petitioners testified that they regularly made cash and check contributions averaging dollar_figure per week to first assembly of god in lawton oklahoma petitioners however could produce no evidence in support of this claim petitioners testified that they lost the receipts and that the church did not have any records dating back to either or petitioners had no canceled checks to substantiate any portion of their alleged contributions we are not required to accept a taxpayer’s uncorroborated testimony at face value if it is improbable unreasonable or guestionable 456_f2d_145 6th cir affg tcmemo_1970_335 87_tc_74 in view of their testimony concerning their need for funds for retirement savings and other purposes and their complete failure of substantiation by check or receipt or corroborating testimony we decline to believe petitioners’ self-serving testimony as to their cash contributions we hold that petitioners are not entitled to deductions for cash contributions beyond the amounts allowed by respondent for charitable_contributions of property other than money taxpayers generally must maintain for each contribution a receipt from the donee showing the following information the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs petitioners’ contributions of property other than money consisted of used clothing and household appliances to substantiate their values petitioners offered documents consisting of preprinted forms issued by charitable organizations that petitioners filled in with the type and number of items allegedly donated and the estimated value of the donation petitioners testified that they determined the values by - - comparing prices in classified ads used furniture stores and the retail sales outlets of various charitable organizations while the preprinted forms appear authentic we nevertheless conclude that petitioners’ self-generated receipts and other documents do not substantiate the deductions claimed in the instant case see higbee v commissioner supra we do not find petitioners’ valuations reliable the value of an individual’s used clothing and old furniture and furnishings in questionable condition obviously is not the same as the retail asking price or list price at a retail store even a second-hand store once again we note that petitioners testified about their need for funds consequently if they really had items worth many thousands of dollars they might be expected to sell these items and use the proceeds to satisfy their admitted financial needs they did not do so but chose to give away the property in guestion without obtaining any sort of appraisal and claim substantial deductions under these circumstances we must conclude that petitioners have exaggerated the value of their charitable_contributions we hold that petitioners have failed to introduce credible_evidence to substantiate the actual items contributed and their fair market values accordingly petitioners’ deductions for charitable_contributions are limited to the amounts allowed by respondent - accuracy--related penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 as to the penalty under sec_6662 under rra respondent has the burden of production sec_7491 but not the burden_of_proof the requirements of rra as to penalty provisions are discussed in detail in higbee v commissioner t c _- and there is no reason to repeat that discussion here respondent has shown that petitioners have failed to keep adequate books_and_records and that such records as they have kept are inaccurate or exaggerated respondent also has demonstrated that petitioners’ claim that they were engaged in the amway activity in with a bona_fide profit objective is erroneous and inappropriate in view of petitioners’ long and -- - unsuccessful experience with amway additionally respondent has shown that petitioners failed to substantiate their claimed charitable_contribution deductions these circumstances show that respondent has met his burden of production for his determination of the accuracy-related_penalty based on negligence also with regard to that determination petitioners have failed to meet their burden_of_proof that they acted with reasonable_cause and in good_faith on this record we find that petitioners have failed to demonstrate that they were not negligent and also have failed to show that they did not disregard applicable rules or regulations they have not shown that there was reasonable_cause for their underpayment or that they acted in good_faith accordingly we sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
